Citation Nr: 0704743	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-16 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability condition, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1974.  Service in Vietnam and an award of the Air 
Medal with "V" [for valor] device is evidenced of record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied the veteran's 
December 2003 claim of entitlement to service connection for 
service connection of a psychiatric disability or 
disabilities.  The veteran disagreed and timely appealed.  

In August 2005, the veteran and his representative presented 
testimony at a video conference hearing before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

Clarification of issue on appeal

Service medical records indicate that the veteran suffered 
from a schizophrenic episode during service.  Indeed, the 
veteran was discharged from service based on the episode.  In 
a May 2003 rating decision, the RO granted service connection 
for paranoid schizophrenia, rating it as noncompensably 
disabling.  The medical evidence of record indicates that the 
veteran has experienced no similar event since service, hence 
the award of a noncompensable disability rating by the RO.  

The medical evidence of record also reveals recent diagnoses 
of major depressive disorder.  The veteran through counsel 
has in essence indicated that his current mental disability 
is severe depression, not paranoid schizophrenia, and that 
such depression began in service and has persisted since 
service.  At the August 2005 video conference hearing, the 
veteran's attorney stated that "depression underlies and 
underscores everything in the record."  See the hearing 
transcript at p.5.

Although the veteran has also claimed service connection for 
PTSD, it does not appear that he has presented evidence in 
support of such diagnosis, instead focusing on the diagnoses 
of major depression.  Moreover, PTSD has specifically been 
ruled out as a diagnosis.  The veteran has not however, 
withdrawn his PTSD claims.

Based on the record, the Board has re-stated the issue on 
appeal to more accurately characterize the claim as it has 
been refined by the veteran and his representative.  That is, 
he seeks service connection for a psychiatric disability, 
with the focus being on the diagnosed major depression.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.

Issues not on appeal

In the May 2003 rating decision, the RO denied the veteran's 
claims for service connection for alcoholism, exposure to 
Agent Orange, pilonidal cysts, warts, colitis, alopecia and 
dry skin.  The Board notes that all of those issues were 
withdrawn from appeal in writing dated December 2003.  See 
38 C.F.R. § 20.1304 (2006).  Thus, they are not in appellate 
status and will be addressed no further herein.

The veteran also raised a claim for service connection for a 
total disability rating based upon  individual 
unemployability  due to service-connected disabilities (TDIU) 
in December 2003.  However, the veteran and his 
representative withdrew the TDIU claim at the August 2005 
hearing.  See the hearing transcript at p. 2.  Thus, the 
veteran's claim for TDIU is also not in appellate status and 
will be addressed no further herein.


REMAND

Reasons for remand

As alluded to above, the veteran has been service connected 
for paranoid schizophrenia.  However, recent medical 
examinations, which included a review of the veteran's entire 
claims folder, have determined that the veteran has not 
experienced any schizophrenic episode after the one which was 
documented during service.  

The veteran himself testified that he believes the diagnosis 
of paranoid schizophrenia during service was not justified; 
he contends that the diagnosis was based, in part, on his 
inappropriate responses to psychiatric interviews and tests, 
and the influence of the drug therapy he then received.  See 
the hearing transcript at pp. 12-13.  The veteran's 
representative has argued that questions arise regarding the 
validity of the older diagnosis of paranoid schizophrenia and 
whether there is a nexus between the veteran's currently 
diagnosed depressive disorder and his military service.

Regarding the veteran's service, the veteran continues to 
state that his experience as a crew chief in Vietnam for a 
helicopter that crashed because of a mechanical failure, 
resulting in the deaths of more than thirty service 
personnel, has caused him to suffer guilt and depression 
since that event.  It appears to the Board that the focus of 
the examiners and the RO on PTSD has limited the examination 
of whether the event the veteran contends he experienced 
could be the cause of his current depression.

The Board notes that the April 2004 VA examiner stated the 
following:

The C&P in 2002 states that the patient directly 
stated that much of his depression comes from his 
physical disabilities and inability to work.  It is 
also possible that some of the depression comes 
from the patient's guilt, real or imagined, over 
the helicopter crash which may or may not have been 
his fault.  In short, there are simply too many 
incidents, factors, and reports that it is not 
possible to directly say that the depression has 
been caused or is resultant from the psychotic 
break following trauma exposure.  

The examiner goes on to point out the veteran's alcohol 
dependence, childhood abuse and childhood in an alcoholic 
family complicate the identification of the etiology of the 
veteran's depression.  

The Board believes that these questions require medical 
expertise and opinion.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2006) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran to 
be examined by a psychologist.  The 
veteran's VA claims folder, including 
this Remand, should be furnished to the 
examiner for review.  Appropriate 
diagnostic testing should be undertaken, 
as deemed necessary by the examiner, and 
the examiner should specifically comment 
on the validity of the test results.  
After review of the veteran's claims 
folder, an interview with the veteran, 
and the results of any testing performed, 
the examiner should provide a report 
which sets out the most likely current 
psychiatric diagnosis or diagnoses.  To 
the extent practicable, the etiology of 
any diagnosed psychiatric disorder should 
be discussed.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

2. VBA should then arrange for the 
veteran's claims folder, to include the 
report of the psychologist, to be 
reviewed by a psychiatrist.  The 
reviewing psychiatrist should provide a 
report which sets out the most likely 
current psychiatric diagnosis or 
diagnoses.  If the reviewing psychiatrist 
deems it to be necessary, the veteran 
should be personally examined.  The 
etiology of each diagnosis should be 
discussed.  If multiple etiologies exist 
with respect to any diagnosed psychiatric 
disability, all should be identified.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Following the completion of the 
foregoing, and after undertaking any 
additional development which it deems to 
be necessary, VBA should then 
readjudicate the veteran's claims of 
entitlement to service connection for a 
mental disorder, to include major 
depressive disorder.  If the benefits 
sought on appeal remain denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


